             IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MISSOURI
                       CENTRAL DIVISION

TURTLE ISLAND FOODS, SPC, et al.
    Plaintiffs,

v.                                            Case No. 2:18-cv-4173-FJG

MARK RICHARDSON,
    Defendant.



                             EXHIBIT B TO

 INTERVENOR’S SUGGESTIONS IN OPPOSITION TO PLAINTIFFS’
         MOTION FOR PRELIMINARY INJUNCTION

Department of Agriculture, Guidance Memorandum on Missouri’s Meat
Advertising Law (August 30, 2018), https://agriculture.mo.gov/animals/
pdf/missouri-meat-advertising-guidance.pdf.




      Case 2:18-cv-04173-FJG Document 37-2 Filed 12/28/18 Page 1 of 4
                                            DEPARTMENT of AGRICULTURE
MICHAEL L. PARSON
                                                STATE OF MISSOURI                                                       CHRIS CHINN
    GOVERNOR                                               JEFFERSON CITY                                                  DIRECTOR
                                  Serving, promoting and protecting the agricultural producers, processors
                                         and consumers of Missouri’s food, fuel and fiber products.                        DIRECTOR


                                                       MEMORANDUM

TO:               Meat Inspection Program
FROM:             Director’s Office
DATE:             August 30, 2018
RE:               Missouri’s Meat Advertising Law

       Effective August 28, 2018, Senate Bill 627 amended the Missouri meat advertising law to
prohibit “misrepresenting a product as meat that is not derived from harvested production livestock or
poultry.”1 This memorandum provides guidance on how the Missouri Department of Agriculture
(MDA) will implement this new law.

    I.       Background

        Missouri enacted its meat advertising law in 1985.2 The law requires meat advertising to be
truthful and accurate, and prohibits misleading or deceiving advertising. 3 The law also prohibits 20
separate advertising practices, such as using “U.S.” to describe a product not graded by the United States
Department of Agriculture (USDA) and restricting the use of words like “half,” “bundle,” or “free.”4

        MDA personnel are tasked with conducting inspections to determine compliance with the meat
advertising law.5 The MDA director is required to report any suspected violations of the meat advertising
law to the prosecuting attorney of the county where the alleged violation occurred and to the Attorney
General.6 Violation of the meat advertising law is punishable by a class A misdemeanor.7

    II.      2018 Amendments to the Meat Advertising Law

       SB 627 incorporated the meat inspection law definitions for livestock, meat, and poultry.8 Using
these definitions, the amended Section 265.494(7) prohibits:




1
  MO. REV. STAT. § 265.494(7).
2
  L. 1985 H.B. 490 & 532.
3
  MO. REV. STAT. § 265.492.
4
  MO. REV. STAT. § 265.494(8), (19), (20).
5
  MO. REV. STAT. § 265.497.
6
  Id.
7
  MO. REV. STAT. § 265.496.
8
  MO. REV. STAT. § 265.490(4), (5), (8).
                                     GEORGE WASHINGTON CARVER STATE OFFICE BUILDING
     Ph. (573) 751-4211 • 1616 Missouri Boulevard • P.O. Box 630 • Jefferson City, MO 65102-0630 • FAX (573) 751-1784 • mda.mo.gov
               Case 2:18-cv-04173-FJG Document 37-2 Filed 12/28/18 Page 2 of 4
               misrepresenting a product as meat [any edible portion of livestock,
               poultry, or captive cervid9 carcass or part thereof] that is not derived from
               harvested production livestock [cattle, calves, sheep, swine, ratite birds
               including but not limited to ostrich and emu, aquatic products as defined
               in section 277.024, llamas, alpaca, buffalo, bison, elk documented as
               obtained from a legal source and not from the wild, goats, or horses, other
               equines, or rabbits raised in confinement for human consumption] or
               poultry [any domesticated bird intended for human consumption].

    III.   MDA Implementation of the 2018 Meat Advertising Law Amendments

        To prepare for the implementation of the 2018 meat advertising law amendments, MDA studied
state and federal meat advertising standards. MDA also visited with stakeholders and evaluated products
currently in the marketplace. Based on this thorough review, MDA believes it is important to businesses
and consumers to provide clarity about when MDA will make referrals to a county prosecutor and the
Attorney General. MDA will not refer products whose labels contain the following:

     Prominent statement on the front of the package, immediately before or immediately after the
      product name, that the product is “plant-based,” “veggie,” “lab-grown,” “lab-created,” or a
      comparable qualifier; and

     Prominent statement on the package that the product is “made from plants,” “grown in a lab,” or
      a comparable disclosure.10

        In MDA’s opinion, products that contain these statements do not misrepresent themselves as
meat and thus do not violate Section 265.494(7). Products that do not contain these statements or similar
prominent statements should be more closely examined. If the product is marketed as a meat product
but does not contain any disclosure that it is derived from sources other than harvested production
livestock or poultry, then the product may be suspected of violating Section 265.494(7). The Director’s
Office should be informed of any such products to allow for a determination, and possible referral, of a
suspected violation. To allow for any necessary label changes to be made, MDA will not make any
referrals until January 1, 2019.11



9
  The captive cervid portion of the definition of meat is currently enjoined. See Missouri Conservation
Comm’n v. Hawley, No. 18AC-CC00339 (Cole County Cir. Ct. Aug. 27, 2018).
10
   Because lab-created products have not yet reached the marketplace, MDA may need to refine or
expand this guidance once the products are fully developed. Because they are expected to have more
similarity to products derived from harvested production livestock or poultry than plant-based products,
the risk of misrepresentation likely will be greater in lab-created products. Manufacturers of lab-created
products are encouraged to work with MDA on appropriate labels before attempting to sell lab-created
products in Missouri.
11
   MDA recognizes that plant-based products already are available for sale in the Missouri marketplace.
MDA will work with any company in order to avoid a product recall or enforcement referral for products
containing labels created prior to this guidance. If, prior to January 1, 2019, a company makes any
necessary changes to a product label that MDA confirms as consistent with this guidance, MDA will not
make referrals after January 1, 2019 for any remaining product in the marketplace that bears the earlier,
pre-guidance label.
                                                      2
             Case 2:18-cv-04173-FJG Document 37-2 Filed 12/28/18 Page 3 of 4
        Any questions regarding this guidance or specific products should be submitted to the Director’s
Office. Companies with plant-based products already in the Missouri marketplace who believe that their
products contain the appropriate statements disclosing that the products are “plant-based” and “made
from plants” may contact MDA’s general counsel for confirmation. MDA will make any necessary
adjustments to this guidance based on future action by the Missouri General Assembly, Congress or
USDA, or a court.




                                        3
           Case 2:18-cv-04173-FJG Document 37-2 Filed 12/28/18 Page 4 of 4
